Order and judgment unanimously affirmed without costs. Memorandum: The court properly dismissed plaintiff’s claim under Labor Law § 740, the "whistleblower statute”, in its entirety. Under any reasonable reading of the statute and under any view of the facts of this case, defendant’s alleged violations of law, if any, did not create and present a substantial and specific danger to the public health and safety (Labor Law § 740 [2]; see, Vella v United Cerebral Palsy, 141 Mise 2d 976, 978; see also, Givens, Practice Commentaries, McKinney’s Cons Laws of NY, Book 30, Labor Law § 740, at 546-547). Defendant’s alleged illegalities consisted, at most, of neglect of a certain patient, failure to report an incident of patient neglect, improper deletion of an entry concerning such incident, and an improper attempt to persuade plaintiff to change her entry to delete reference to the incident. Defendant’s alleged wrongdoing may have presented a danger to the health or safety of the individual patient, but *958did not threaten the health or safety of the public at large. (Appeal from order and judgment of Supreme Court, Monroe County, Patlow, J. — summary judgment.) Present — Doerr, J. P., Denman, Boomer, Balio and Lawton, JJ.